DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
With the reply filed 3/21/22, Applicant has amended claim 1 to recite: “mapping the sequence of first modulation symbols to a number (M) of spatial streams; and applying M sets of first pseudorandom phase rotations to the sequence of first modulation symbols mapped to the M spatial streams, respectively.”  Independent claims 13, 18 and 29 have been similarly amended. Applicant’s arguments presented with respect to the claims arguing that the cited combination of references does not teach “applying M sets of pseudorandom phase rotations” have been considered but are moot in view of the new ground of rejection presented below based on a newly applied reference to Li, T. et al. U.S. Pat. App. Pub. No. 2020/0304359, in combination with the previously cited prior art to Li, Q. et al. U.S. Pat. App. Pub. No. 2019/0182365.
Claim Objections
Claims 28 and 34 are objected to because of the following informalities:
Claim 28, line 3, “applying the M sets of second pseudorandom phase rotations” should be --applying M sets of second pseudorandom phase rotations-- since “second M sets” have not been previously introduced in the claim.
Claim 34, line 3, “applying the M sets of second pseudorandom phase rotations” should be --applying M sets of second pseudorandom phase rotations--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 10-13, 15-19, 22, 24, 26-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Q. et al. U.S. Pat. App. Pub. No. 2019/0182365 (hereinafter “Li”) in view of Li, T. et al. U.S. Pat. App. Pub. No. 2020/0304359 (hereinafter “Li, T.”).
Regarding claims 1 and 13, Li discloses a wireless communication device 700 (Fig. 7) comprising a modem (i.e. PHY circuitry 704 performing modulation/demodulation – ¶ [0098]), a processor 708 coupled with the modem and memory 710, the memory storing code that, when executed by the processor in conjunction with the modem, is configured to: generate a pseudorandom bit sequence (i.e. via random number generator 904 – Fig. 9); select a first subset of bits of the pseudorandom bit sequence based on a number (N) of subcarriers associated with a long training field (LTF) of a physical (PHY) layer convergence protocol (PLCP) protocol data unit (PPDU) (see ¶¶ [0062], [0100]), as Li discloses that the sequence generator provides bits from a random number generator for mapping by subcarrier mapper 908 to the number of subcarriers in the PPDU (¶¶ [0064], [0100]-[0105]), a number of bits being greater than N as there are more than 2 bits for each 8PSK symbol mapped to a subcarrier tone (see ¶ [0105]); map values of the first subset of bits to a sequence of first modulation symbols representing a first LTF symbol (i.e. HEZ-LTF 1 808.1 – Fig. 8) of the LTF via subcarrier mapper 908, each of the first modulation symbols being modulated on a respective one of the N subcarriers (¶ [0105]); map the sequence of first modulation symbols to a number (M) of spatial streams (see ¶ [0110]); and transmit the PPDU, including the LTF, to a receiving device (see ¶ [0109]).
Further, while Li discloses applying a shift to the streams based on second random bits 914.2 from random number generator 904 (Fig. 9), Li does not expressly disclose applying M sets of first pseudorandom phase rotations to the sequence of first modulation symbols mapped to the M spatial streams, respectively.
Li, T. discloses providing secure OFDM transmission with disguised jamming where a pseudorandom PN sequence generator 120 is used to provide a random phase shift to data symbols in an input data stream of Nc symbols (¶¶ [0014], [0039], [0044]-[0047]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for random phase shifts for each transmission symbol, as taught by Li, T., for symbol mapped to the spatial streams of Li, as it provides for reliable communication under disguised jamming to reinforce security of the communications (see Li, T. – abstract, ¶ [0044]).
Regarding claim 2, Li discloses that the PHY circuitry 704 is configured to transmit the HE PPDU and includes circuitry for generating the signal (¶ [0098]), where the LTFs are encrypted based on the pseudorandom bit sequence generated according to the random number generator in the transmit circuitry (see Fig. 9, ¶ [0100]-[0111]).
Regarding claim 5, Li further discloses mapping of values of the first subset of bits to the sequence of first modulation symbols in accordance with a QAM scheme (¶ [0125]).
Regarding claims 8 and 15, in the proposed combination, Li, T. discloses that each of the random phase shifts applied to the symbols are independent across sub-carriers (see ¶¶ [0044]-[0047], [0074], [0114]).
Regarding claims 10 and 16, in the proposed combination, Li discloses that a second subset of bits of the pseudorandom bit sequence (i.e. 1010.2), different than the first subset of bits (i.e. 1010.1) may be selected (¶ [0112]), where the random number generator 1008 of Fig. 10 is disclosed in conjunction with random number generator 904 of Fig. 9 (see ¶¶ [0102]-[0103]), the second subset of bits mapped to a sequence of second modulation symbols represent a second LTF symbol modulated on the N subcarriers (see ¶ [0112]), and mapped to the M spatial streams (see ¶ [0110]), and in the proposed combination with Li, T., the sets of first phase rotations are applied to the sequence of second modulation symbols mapped to the M spatial streams, the PN sequence for phase rotation being reinitialized at fixed intervals (¶ [0047]).
Regarding claim 11, in the proposed combination, Li discloses that the second subset of bits (i.e. first bits 1012.3) does not include any repetitions or bits from the first subset (1012.1).
Regarding claims 12 and 17, Li discloses that the same generated bit sequence 918 may be used for a number of HEZ-LTFs for ranging and positioning (¶ [0109]), where the first subset of bits is thus mapped to a sequence of second modulation symbols (i.e. 808.2) mapped to the M spatial streams, and when combined with Li, T., the modulation symbols in a second LTF (i.e. 808.N) are mapped to the spatial streams and different phase rotations applied, as Li, T. discloses that each of the random phase shifts applied to the symbols are independent across sub-carriers and OFDM blocks (¶¶ [0044]-[0047], [0074], [0114]). 
Regarding claims 18 and 29, Li discloses a wireless communication device 700 (Fig. 7) comprising a modem (i.e. PHY circuitry 704 performing modulation/demodulation – ¶ [0098]), a processor (i.e. processing circuitry 708) coupled with the modem, and memory 710 coupled with the processor and storing code that, when executed by the processor in conjunction with the modem, is configured to: generate a pseudorandom bit sequence (i.e. via random number generator 904 – Fig. 9); receive a physical (PHY) layer convergence protocol (PLCP) protocol data unit (PPDU) (see ¶¶ [0062], [0100]; Figs. 1-4), the PPDU being received on a number (M) of spatial streams (see ¶ [0110]); recover a sequence of first modulation symbols from a long training field (LTF) of the received PPDU, the sequence of first modulation symbols representing a first LTF symbol of the LTF and demodulate each of the first modulation symbols from a respective one of a number (N) of subcarriers associated with the LTF, the demodulation of the first modulation symbols producing a first subset of bits representing the first LTF symbol, as a demodulation operation is performed (¶ [0098]), which is complementary to the modulation performed (see Figs. 7, 9), and estimate the wireless channel based on the first subset of bits and the pseudorandom bit sequence (¶ [0152]).
Further, while Li discloses applying a shift to the streams based on second random bits 914.2 from random number generator 904 (Fig. 9), Li does not expressly disclose applying M sets of first pseudorandom phase rotations to the M spatial streams, respectively, where recovering the sequence of modulation symbols is based on the application of the M sets of first pseudorandom phase rotations to the respective M spatial streams.
Li, T. discloses providing secure OFDM transmission with disguised jamming where a pseudorandom PN sequence generator 120 is used to provide a random phase shift to data symbols in an input data stream of Nc symbols (¶¶ [0014], [0039], [0044]-[0047]), where at a receiver, an operation complementary to the secure precoding operation 108 is employed to recover the transmitted signal by reversing the phase shift operation via decoding operation 156, and after the signal is securely decoded by secure decoding module 156, the signal is further decoded and demapped 160 to recover the sequence of modulation symbols based on the phase rotation (see ¶ [0058]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for sets of pseudorandom phase rotations to the received signal, as taught by Li, T., to the spatial streams of Li, as it provides for reliable communication under disguised jamming to reinforce security of the communications (see Li, T. – abstract, ¶ [0044]).
Regarding claim 19, Li discloses that the PHY circuitry 704 is configured to transmit the HE PPDU and includes circuitry for generating the signal (¶ [0098]), where the LTFs are encrypted based on the pseudorandom bit sequence generated according to the random number generator in the transmit circuitry (see Fig. 9, ¶ [0100]-[0111]).
Regarding claim 22, Li further discloses mapping of values of the first subset of bits to the sequence of first modulation symbols in accordance with a QAM scheme (¶ [0125]).
Regarding claims 24 and 31, in the proposed combination, Li, T. discloses that each of the random phase shifts applied to the symbols are independent across sub-carriers (¶¶ [0044]-[0047], [0074], [0114]).
Regarding claims 26 and 32, in the proposed combination, Li discloses recovering a sequence of second modulation symbols from the LTF of the received PPDU, the sequence of second modulation symbols representing a second LTF symbol of the LTF  and demodulating each of the second modulation symbols from a respective one of the N subcarriers, the demodulation of the second modulation symbols producing a second subset of bits representing the second LTF symbol (see ¶ [0144]; step 1802 – Fig. 18), the wireless channel estimate being based on the first subset of bits, the second subset of bits, and the pseudorandom bit sequence (see ¶¶ [0144]-[0152], [0165]).
Regarding claims 27 and 33, in the proposed combination, recovering of the sequence of second modulation symbols would comprise applying the M sets of first pseudorandom phase rotations to the M spatial streams, respectively, as Li, T. discloses that the random phase shifts are applied to the symbols across sub-carriers (see ¶¶ [0014], [0039], [0044]-[0047]).
Regarding claims 28 and 34, in the proposed combination, Li, T. discloses that each of the random phase shifts applied to the symbols are independent across sub-carriers and OFDM blocks (¶¶ [0044]-[0047], [0074], [0114]), such that different second sets of phase shifts would be applied at different times (i.e. across OFDM symbol blocks).
Claims 3, 4, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Q. et al. in view of Li, T. et al., as applied to claims 1 and 18 above, in further view of Azizi et al. U.S. Pat. App. Pub. No. 2019/0082390.
Regarding claims 3 and 20, in the proposed combination of Li with Li, T., Li discloses a method and device for wireless communication where a pseudorandom bit sequence is generated, as described above, and Li further discloses using a cipher to generate the randomized LTF sequence (see ¶ [0129]), but does not expressly disclose that the pseudorandom bit sequence is generated based on an output of an AES block cipher.
Azizi discloses using an advanced encryption standard (AES) block cipher to provide a cipher-based authentication code (¶ [0212]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a cipher based on an advanced encryption standard, as suggested by Azizi, in the method/device of Li and Li, T, as it is a well-known standard for generating block ciphers.
Regarding claims 4 and 21, in the proposed combination, Li discloses that the MAC controls access to the wireless medium (¶ [0097]), a set-up that includes the exchange of secure LTF parameters, and an NDPA that includes a MAC address addressing the RSTA includes a SAC field 1524 that indicates a cipher used to generate LTF bit sequences (see ¶ [0129]).
Claims 6, 14, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Q. et al. in view of Li, T. et al., as applied above, and further in view of Lee et al. U.S. Pat. App. Pub. No. 2016/0286551.
Regarding claims 6, 14, 23 and 30, in the proposed combination of Li with Li, T., Li discloses a wireless communication system comprising a device generating a pseudorandom bit sequence, as described above, where mapping of values of the first subset of bits to the sequence of first modulation symbols is based on QAM (see Li, ¶ [0125]), but Li does not disclose each of the modulation symbols is a 64-QAM symbol. Lee discloses use of 64-QAM symbols for LTF sequences (¶¶ [0093]-[0094]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use 64-QAM symbols for LTF sequences as taught by Lee, in the system of Li and Li, T., as it is a known modulation technique.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Q. et al. in view of Li, T. et al., as applied to claim 1 above, further in view of Chalker U.S. Pat. No. 9,425,954.
Regarding claim 7, in the proposed combination of Li with Li, T., Li discloses a method for wireless communication where a pseudorandom bit sequence is generated, as described above, but does not disclose that the first subset of bits is selected from a portion of the pseudorandom bit sequence that does not include any repetitions.
Chalker discloses that a random number stream generated from a pseudorandom number generator includes non-repeating sequence of numbers in order to appear as a random number stream (col. 16, ll. 48-53).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a bit stream that does not include repetitions in generation of a random number, as suggested by Chalker, in the method of Li and Li, T., to take on the characteristics of a random number stream, as desired for LTF protection.
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Q. et al. in view of Li, T. et al., as applied to claims 8 and 24 above, and further in view of Lopez U.S. Pat. App. Pub. No. 2021/0306189.
Regarding claims 9 and 25, Li in combination with Li, T. disclose a method for wireless communication where pseudorandom phase shifting of spatial streams is performed through a PN sequence generator, but the proposed combination does not disclose generating the M sets of phase rotations based on a pseudorandom output of a linear feedback shift register (LFSR).
Lopez discloses that sequences with random phase shifts may be obtained from the outputs of a LFSR (see Fig. 15, ¶ [0088]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide random phase shifts for sequences using a LFSR, as suggested by Luo, in the device of Li et al., as it is a known way to provide randomized phase shifts for bit sequences.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sakoda et al. U.S. Patent No. 6,563,881 disclose a communication system including a transmitter in Fig. 16 comprising transmit chains including random phase shift units 144a-n applied to bit streams transmitted from each antenna of a multi-antenna transmitter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period (SSP) for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the SSP will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/19/2022